DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it includes legal language “embodiment” in line 5.  Correction is required.  See MPEP § 608.01(b).

Double Patenting
Applicant is advised that should claims 5 and 14 be found allowable, claims 19 and 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 7, 14 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 1 and 8 do not positively recite a radioactive seed only “a cavity sized to accommodate a radioactive seed”.   Claims 7, 14 and 20 set forth specific radioactive material to be used for the seed, however such a limitation does not require any additional limitations to “the cavity” set forth in the independent claims.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3, 4, 6-11, 13-15, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finger et al(2015/0105605, hereinafter Finger).
Claim 1 - Finger teaches a directional dosing device for brachytherapy, the device including a cradle -30- comprising a cavity -31- sized to accommodate a radioactive seed, wherein the cradle is made of a radiopaque material; and b. an aperture, the open side shown in figure 3 in the cradle -30- adapted to receive the seed into the cavity and to enable directional radiation emission from the seed.  The claim does not positively recite a seed or any particular shape of the seed.
Claim 3 - Finger teaches the cradle -30- has four walls and a bottom  as shown in figure 3, forming a rectangular cradle with a rectangular cavity.
	Claim 4 - Finger teaches the radiopaque material is a metal or a metal alloy, gold, silver or steel as set forth in paragraph [0041].
Claim 6 - Finger teaches the radiopaque material is not metal, polycarbonate, paragraph [0041].
	Claim 7 - Finger teaches the radioactive seed comprises Au-198, Ir-192, 1-125, or Pd-103, see paragraphs [0055] through [0058].
Claim 8 - Finger teaches a directional dosing device for brachytherapy, the device including a solid mass -30- of radiopaque material, gold, paragraph [0041], having a cavity -31- sized to accommodate a radioactive seed; and an aperture, unnumbered see opening in figures 3 and 3A, from the cavity to outside the mass to enable directional radiation emission from the seed.

Claim 10 - Finger teaches gold as the radiopaque material which is conducive to additive manufacturing, molding, as set forth in the applicant’s specification, paragraph [0043].
Claim 11 - Finger teaches a metal, paragraph [0041], gold silver or steel. 
Claim 13 - Finger teaches the radiopaque material is not metal, polycarbonate, paragraph [0041].
Claim 15 - Finger teaches a directional dosing assembly for brachytherapy including a radioactive seed, glass radiation source as set forth in paragraph [0041]; and  a cradle, -30- comprising a cavity -31- holding the radioactive seed, wherein: the cradle is made of a radiopaque material, gold, paragraph [0041] and the cradle further comprises an aperture, unnumbered shown in figures 3 and 3A through which radiation is emitted from the seed.
Claim 18 - Finger teaches the radiopaque material is a metal, gold, paragraph [0041].


	Claims 14 and 20 - because the radioactive seed is not required in claims 1 and 8, setting forth the type of radioactive material does not further limit the structure of claims 1 and 8 and therefore these claims are rejected as claims 1 and 8.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nardi(5,030,195) in view of Finger(2015/0105605).
	Claim 2 - Nardi teaches a mesh -20- including a plurality of radioactive seeds      -10- attached thereto, but does not teach a cradle for holding the radioactive seeds as claimed. 
Finger teaches a directional dosing device for brachytherapy, the device including a cradle -30- comprising a cavity -31- sized to accommodate a radioactive seed, wherein the cradle is made of a radiopaque material, gold; and b. an aperture, the open side shown in figure 3 in the cradle -30- adapted to receive the seed into the cavity and to enable directional radiation emission from the seed.  The cradle -30- includes a plurality of eyelets -32- for fixing the cradle at the desired location. 

Such a combination would produce predictable results of a mesh as taught by Nardi including the cradles and radiation sources as taught by Finger and have a high expectation of success because the cradles taught by Finger are readily attachable to the mesh by eyelets -32-.

Claim 17 - Nardi teaches a mesh -20- including a plurality of radioactive seeds      -10- attached thereto, but does not teach a cradle for holding the radioactive seeds as claimed. 
Finger teaches a directional dosing device for brachytherapy, the device including a cradle -30- comprising a cavity -31- sized to accommodate a radioactive seed, radiation source -4b-, wherein the cradle is made of a radiopaque material, gold; and b. an aperture, the open side shown in figure 3 in the cradle -30- adapted to receive the seed into the cavity and to enable directional radiation emission from the seed.  The cradle -30- includes a plurality of eyelets -32- for fixing the cradle at the desired location. 
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to replace the seeds -10- taught by Nardi with the cradle and seeds taught by Finger to gain the advantage of directionally controlled radiation as taught by Finger.  
-.


Claims 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finger as applied to claims 1 and 8 above, and further in view of Sperry et al.(2017/0303940, hereinafter Sperry)
	Claims 5, 12 and 19 - Finger teaches a device as claimed including setting forth a radiopaque material, gold, paragraph [0041] but does not set forth a Co-Cr or Co-Cr alloy.  Finger further sets forth other material may be used, “materials like, inter alia, gold, silver, steel and polycarbonate.”
	Sperry teaches Co-Cr and gold are functional equivalent radiopaque materials, paragraph [0064].
	It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use Co-Cr in place of the radiopaque material gold, as taught by Sperry as a selection from a limited list of options for the material set forth in Finger.  Such a combination would produce a predictable result of the cradle of Finger being formed from the radiopaque material Co-Cr as taught by Sperry and have a high expectation of success because gold and Co-Cr are known radiopaque equivalents as taught by Sperry. 

s 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finger as applied to 8 above, and further in view of Suthanthiran et al(4,994,013, hereinafter Suth)
Claims 14 and 20 - Finger teaches a directional dosing device for brachytherapy, the device including a solid mass -30- of radiopaque material, gold, paragraph [0041], having a cavity -31- sized to accommodate a radioactive seed; and an aperture, unnumbered see opening in figures 3 and 3A, from the cavity to outside the mass to enable directional radiation emission from the seed.  Finger sets forth a plurality of seed materials, see paragraphs [0055]-[0058] and claim 6.  However, Cs-131 is not disclosed.
Suth teaches a list of radioactive materials that can be used interchangeably, see column 4 lines 11-25, including Cs-131.
 It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use Cs-131 in place of the selected radiation source of Finger as a substitution of functionally equivalent sources as suggested by the list set forth in Suth.  Such a combination would produce predictable results of the device of Finger using Cs-131 for the radioactive material and have a high expectation of success because Cs-131 is a known equivalent for the sources set forth in Finger.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finger as applied to 15 above, and further in view of Zanrosso et al(2008/0004482, hereinafter Zan).

	Zan teaches an epoxy adhesive to adhere a radiation seed -70- to a cradle -80-.
	It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use epoxy adhesive as set forth in Zan in place of the generically recited adhesive in Finger as a selection from a limited list of adhesives in place of the generically recited adhesive of Finger.
Such a combination would produce predictable results of the device of Finger using epoxy for the adhesive and have a high expectation of success because epoxy is a known adhesive for radiation seeds as set forth in Zan.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 6,508,754 sets forth gold is radiopaque, column 5 lines 35-37.
US Patent 4,754,745 teaches a conformable sheet including a plurality of seeds  -48-.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791